421 F.2d 184
UNITED STATES of America, Appellee,v.John J. CAGGIANO, Appellant.
No. 24108.
United States Court of Appeals Ninth Circuit.
Dec. 18, 1969.

Richard S. Henderson (argued), San Diego, Cal., for appellant.
Phillip W. Johnson, Asst. U.S. Atty., Edwin L. Miller, U.S. Atty., San Diego, Cal., for appellee.
Before HUFSTEDLER, WRIGHT, and KILKENNY, Circuit Judges.
PER CURIAM:


1
Caggiano appeals from a conviction upon one count of an indictment charging him with aiding and abetting the smuggling of marihuana into the United States in violation of 21 U.S.C. § 176a and 18 U.S.C. § 2.


2
Caggiano's principal contention on appeal is that the uncorroborated testimony of his accomplice was the basis of the Government's case against him and that such testimony is inadequate to sustain his conviction.  From our examination of the record, we have concluded that the testimony of the accomplice was not uncorroborated.  But even were that testimony uncorroborated, it would be sufficient to sustain the conviction.  (E.g., Lannom v. United States (9th Cir. 1968) 401 F.2d 504; Grant v. United States (9th Cir. 1967) 371 F.2d 400).  His remaining contentions, each of which is related to his primary contention, likewise fail.


3
The judgment is affirmed.